DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments/Arguments filed 11/14/2022
Applicant’s Amendments correct the previous informalities in the claims, and therefore the previous claim objections are withdrawn.
Applicant’s Amendments/Arguments necessitate new consideration as the scope of the claims (and by virtue the dependent claims) have changed significantly. Upon consideration: 
Claims 1-3, 7-12, 16-19, and 21-23 are rejected over a new interpretation/mapping of previous art combination Adachi (US 4181371)/Rembold (US 7387109), as described in the new prior art rejections below. As of now, the claims are seen to only require the series of spring chamber>bleed line>tank line>tank and brake>brake spool>tank line>tank. A communication path covering both of these claims paths is described in Adachi FIG 1 and Column 4 lines 21-27 (see mapping in rejection below). While both the brake path and chamber path overlap a significant amount and it is different than paths in the applicant’s drawings (i.e. in Adachi the brake>>tank line passes through the spring chamber), the paths of Adachi read on the structure as currently claimed. Therefore, the Applicant’s Arguments regarding Adachi are not persuasive.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3, 7-12, 16-19, and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adachi (US 4181371) in view of Rembold et al (US 7387109).

Regarding claim 1, Adachi (FIG 1) discloses “A retarding control assembly for a brake valve (FIG 1), comprising: a bleed line (segment between 25 and top end of P4/11 junction) configured for arrangement between: 
a tank line (segment connecting bottom end of the P4/11 junction and 14 around the bottom of FIG 1) that places a brake (13) in communication with a tank (14) via a brake spool (V3) (path from 13 to tank line and tank discussed in Column 4 lines 21-27); and 
a spring chamber (R1) that delivers a flow of fluid through the bleed line and to the tank line (path from R1 to P4 and then 14) when a brake pedal (12) is pressed (understood that during Column 4 lines 38-54, there is a point in which the movement of 40 decreases the volume of R1, releasing pressure out of r1 to 14 through p4)…”.
Adachi is silent regarding “the bleed line comprising: a check valve configured to allow fluid flow from the spring chamber to the tank; and a check valve bypass configured to allow fluid flow from the tank line to the spring chamber past the check valve and defining a restricted pathway.”
However, Rembold (FIG 8) teaches a feature 137, 171, 169 located at a pressure discharge of a pump (this is functionally analogous to P4 of Adachi in the sense that pressure also discharges from P4 in correspondence with the volume fluctuations caused by displacement of 40; in other words Adachi and Rembold both discharge pressure from a chamber) comprising a check valve 137 that allows fluid in the discharge direction (analogous to “the spring chamber to the tank” direction) and a bypass restrictor 171 configured to allow fluid flow from the discharge line 103 to the pump chamber 133 (analogous to “from the tank line to the chamber” direction) (or vice-versa) past the check valve 137.
Therefore it would have been obvious, before the application’s effective filing date, to modify the bleed line of Adachi with “a check valve configured to allow fluid flow from the spring chamber to the tank; and a check valve bypass configured to allow fluid flow from the tank line to the spring chamber past the check valve and defining a restricted pathway”, as taught by Rembold, to provide a feature that reduces flow hammer/whiplash (intrinsic to check valves/restrictors as is common knowledge in the art) across the bleed path.

Regarding claim 2, Rembold, as applied to claim 1, (FIG 8) teaches “wherein the restricted pathway (171) comprises a pathway having a restricted orifice (see 171, schematically denoted as a throttle orifice).”

Regarding claim 3, Rembold, as applied to claim 1, (FIG 8) teaches “wherein the restricted pathway comprises a line (169) extending around the check valve (understood to extend around 137 in FIG 8).”

Regarding claim 7, Rembold, as applied to claim 1, (FIG 8) teaches “wherein the restricted orifice is sized to damp pressure spikes from an associated brake system (when applied to Adachi, understood that 171 damps pressure spikes by restricting fluid [correlates with restricting pressure fluctuations] at 171).”

Regarding claim 8, Rembold, as applied to claim 1, (FIG 8) teaches “wherein the restricted orifice is sized to establish leakage flow to the spring chamber (when applied to Adachi, understood that 171 would allow leakage through the restrictor in either direction).”

Regarding claim 9, Rembold, as applied to claim 1, does not explicitly state “wherein the restricted orifice has a size ranging from approximately 0.6 mm to approximately 1 mm.”
	It would have been obvious, before the application’s effective filing date, to specify the dimensions of the restrictor in Adachi/Rembold such that “wherein the restricted orifice has a size ranging from approximately 0.6 mm to approximately 1 mm”, as the structure/function are substantially taught by Adachi/Rembold, and choosing specific dimensions (in this case small dimensions) to achieve the same expected result would be within routine skill in the art. One benefit would be to use a small restrictor orifice to be more restrictive for a higher magnitude of flow/pressure damping.

Regarding claim 10, Adachi (FIG 1) discloses “A retarding control assembly for a brake valve (FIG 1), comprising: 
a bleed line (segment between 25 and top end of P4/11 junction) configured for arrangement between: 
a tank line (segment connecting bottom end of the P4/11 junction and 14 around the bottom of FIG 1) that places a brake (13) in communication with a tank (14) via a brake spool (V3) (path from 13 to tank line and tank discussed in Column 4 lines 21-27); and 
a spring chamber (R1) that delivers a flow of fluid through the bleed line and to the tank line (path from R1 to P4 and then 14) when a brake pedal (12) is pressed (understood that during Column 4 lines 38-54, there is a point in which the movement of 40 decreases the volume of R1, releasing pressure out of r1 to 14 through p4)…”. 
…” 
Adachi is silent regarding “the bleed line comprising: a check valve configured to allow fluid flow from the spring chamber to the tank; and a check valve bypass configured to allow fluid flow from the tank line to the spring chamber past the check valve, the check valve bypass arranged in parallel with the check valve and defining a restricted pathway sized to damp pressure spikes and establish leakage flow to the spring chamber.”
However, Rembold (FIG 8) teaches a feature 137, 171, 169 located at a pressure discharge of a pump (this is functionally analogous to P4 of Adachi in the sense that pressure also discharges from P4 in correspondence with the volume fluctuations caused by displacement of 40; in other words Adachi and Rembold both discharge pressure from a chamber) comprising a check valve 137 that allows fluid in the discharge direction (analogous to “the spring chamber to the tank” direction) and a bypass restrictor 171 configured to allow fluid flow from the discharge line 103 to the pump chamber 133 (analogous to “from the tank line to the chamber” direction) (or vice-versa) past the check valve 137, such that a restricted pathway (through 171) sized to damp pressure spikes (understood that 171 damps pressure spikes by restricting fluid [correlates with restricting pressure fluctuations]) and establish leakage flow (171 would allow leakage in either direction) is provided.
Therefore it would have been obvious, before the application’s effective filing date, to modify the bleed line of Adachi with “the bleed line comprising: a check valve configured to allow fluid flow from the spring chamber to the tank; and a check valve bypass configured to allow fluid flow from the tank line to the spring chamber past the check valve, the check valve bypass arranged in parallel with the check valve and defining a restricted pathway sized to damp pressure spikes and establish leakage flow to the spring chamber”, as taught by Rembold, to provide a feature that reduces flow hammer/whiplash (intrinsic to check valves/restrictors as is common knowledge in the art) across the bleed path.

Regarding claim 11, Rembold, as applied to claim 10, (FIG 8) teaches “wherein the restricted pathway (171) comprises a pathway having a restricted orifice (see 171, schematically denoted as a throttle orifice).”

Regarding claim 12, Rembold, as applied to claim 10, (FIG 8) teaches “wherein the restricted pathway comprises a line (169) extending around the check valve (understood to extend around 137 in FIG 8).”

Regarding claim 16, Rembold, as applied to claim 10, does not explicitly state “wherein the restricted orifice has a size ranging from approximately 0.6 mm to approximately 1 mm.”
	It would have been obvious, before the application’s effective filing date, to specify the dimensions of the restrictor in Adachi/Rembold such that “wherein the restricted orifice has a size ranging from approximately 0.6 mm to approximately 1 mm”, as the structure/function are substantially taught by Adachi/Rembold, and choosing specific dimensions (in this case small dimensions) to achieve the same expected result would be within routine skill in the art. One benefit would be to use a small restrictor orifice to be more restrictive for a higher magnitude of flow/pressure damping.

Regarding claim 17, Adachi (FIG 1) discloses “A brake valve assembly, comprising: 
a valve spool (assembly of V1 , V3, 60, 61) configured for arrangement between a brake (13) and an accumulator (15) (communication established in Column 5 lines 6-17 “ball valve 61 is separated from valve seat 64 by engagement with projection 62b and fluid under high pressure from accumulator 15 is introduced into chamber R.sub.3 [and thus 13] via passage 73a”) and between the brake and a tank (14) (communication established in Column 4 lines 21-27), the valve spool having a disengaged position (position in FIG 1), a modulating position (Column 4 lines 38-61, where 61 is closed), and a filling position (Column 5 lines 6-17, where 61 is open); 
a chamber (R1) comprising a biasing mechanism (41) for engaging a brake pedal (12) and the valve spool (mechanically engaged with V1) to apply a brake command to the valve spool (commands in Column 4 line 38); and a bleed line (segment between 25 and top end of P4/11 junction) arranged between the chamber (R1) and a tank line (segment connecting bottom end of the P4/11 junction and 14 around the bottom of FIG 1) that places the brake in fluid communication with the tank (inlet of 14, see FIG 1) via the valve spool (in Column 4 lines 21-27)…” 
Adachi is silent regarding “the bleed line configured to allow free flow of fluid from the chamber through a check valve when the brake pedal is pressed and to provide limited leakage flow from the tank to the chamber when the brake pedal is released.” 
It is understood that in Adachi fluid leaves R1 towards 14 when 12 is pressed at some point due to 40 decreasing the effective volume of R1 (by downward movement of 12), while fluid would enter R1 (some of which would be from 14) when 12 is released due to 40 increasing the effective volume of R1 (by upward movement of 12). In other words, Adachi has the communication path/flow direction, but is silent regarding the structure in said path.
However, Rembold (FIG 8) teaches a feature 137, 171, 169 located at a pressure discharge of a pump (this is functionally analogous to P4 of Adachi in the sense that pressure also discharges from P4 in correspondence with the volume fluctuations caused by displacement of 40; in other words Adachi and Rembold both discharge pressure from a chamber) comprising a check valve 137 that allows fluid in the discharge direction (analogous to “the spring chamber to the tank” direction) and a bypass restrictor 171 configured to allow fluid flow from the discharge line 103 to the pump chamber 133 (analogous to “from the tank line to the chamber” direction) (or vice-versa) past the check valve 137, such that a restricted backflow pathway (through 171, i.e. “limited leakage flow”) is provided.
Therefore it would have been obvious, before the application’s effective filing date, to modify the bleed line of Adachi with a the two-way flow regulator comprising a check valve and restrictor taught by Rembold, such that the combination teaches “the bleed line configured to allow free flow of fluid from the chamber through a check valve when the brake pedal is pressed and to provide limited leakage flow from the tank to the chamber when the brake pedal is released”, to provide a feature that reduces flow hammer/whiplash (intrinsic to check valves/restrictors as is common knowledge in the art) across the bleed path.

Regarding claim 18, Rembold, as applied to claim 17, (FIG 8) teaches “wherein the limited leakage flow is provided by a restricted pathway (171) comprising a pathway having a restricted orifice (see 171, schematically denoted as a throttle orifice).”

Regarding claim 19, Rembold, as applied to claim 17, (FIG 8) teaches “wherein the restricted pathway comprises a line (169) extending around the check valve (understood to extend around 137 in FIG 8).”

Regarding claim 21, Rembold, as applied to claim 17, (FIG 8) teaches “wherein the restricted orifice is sized to damp pressure spikes from an associated brake system (when applied to Adachi, understood that 171 damps pressure spikes by restricting fluid [correlates with restricting pressure fluctuations] at 171).”

Regarding claim 22, Rembold, as applied to claim 17, (FIG 8) teaches “wherein the restricted orifice is sized to establish leakage flow to the spring chamber (when applied to Adachi, understood that 171 would allow leakage in either direction).”

Regarding claim 23, Rembold, as applied to claim 17, does not explicitly state “wherein the restricted orifice has a size ranging from approximately 0.6 mm to approximately 1 mm.”
	It would have been obvious, before the application’s effective filing date, to specify the dimensions of the restrictor in Adachi/Rembold such that “wherein the restricted orifice has a size ranging from approximately 0.6 mm to approximately 1 mm”, as the structure/function are substantially taught by Adachi/Rembold, and choosing specific dimensions (in this case small dimensions) to achieve the same expected result would be within routine skill in the art. One benefit would be to use a small restrictor orifice to be more restrictive for a higher magnitude of flow/pressure damping.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C WILLIAMS whose telephone number is (571)431-0767. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK C WILLIAMS/Primary Examiner, Art Unit 3753